Claim Objections
Claim 18 objected to because at line 2, “3 bearing axles” should be changed to “three bearing axles”

Claim Rejections - 35 USC § 112
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the shafts" in lines 3 & 4.  There is insufficient antecedent basis for this limitation in the claim.
Each of claims 12-14 recites the limitation "the joint fork".  There is insufficient antecedent basis for this limitation in the claims since neither of the previously recited joint forks is identified as “the joint fork”.
Claim 15 recites the limitation "a cross-axle".  It is unclear whether this cross-axle is the same as or different from that previously recited.
Claim 17 recites the limitation "opposite spurs and bevel gears".  It is unclear whether these “spurs” and bevel gears are inclusive with or exclusive of those previously recited.
Claims 18 recites the limitation "the joint fork (4, 22) per drive train".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the adjacent second bevel gears" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the respectively axially opposite second bevel  shafts" in lines 4 & 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the respective joint forks" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the inner fork side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679